Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered January 10, 2007. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [4]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution inasmuch as he failed to move to withdraw the plea or to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Moore, 39 AD3d 1199 [2007], lv denied 9 NY3d 867 [2007]). This case does not fall within the narrow exception to the preservation requirement (see Lopez, 71 NY2d at 666). Present—Hurlbutt, J.P., Martoche, Fahey, Green and Gorski, JJ.